Citation Nr: 1643589	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  07-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hearing loss, left ear. 

 2.  Entitlement to service connection for hearing loss, right ear. 

 3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disorders.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1963 to July 1966, to include service in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for left ear hearing loss, but denied service connection for right ear hearing loss. 

In July 2010 and September 2013, the Board remanded this matter for further development.  In February 2015, the Board denied the issues on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claim (Court).  In June 2016, the Court issued a Memorandum Decision vacating the Board's decision and dismissing the appeal in light of the death of the Veteran.  


FINDING OF FACT

On November 16, 2015, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Muskogee, Oklahoma, that the Veteran died in November 2015.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


